Citation Nr: 9914524	
Decision Date: 05/24/99    Archive Date: 06/07/99

DOCKET NO.  94-13 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to service connection for a bilateral hip 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Johnson, Associate Counsel
INTRODUCTION

The veteran served on active duty from August 1968 to 
November 1969.

This matter initially came to the Board of Veterans' Appeals 
(Board) from a March 1993 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon, which denied the claims of service connection for 
disorders of the low back and hips, and granted entitlement 
to nonservice-connected pension.  In June 1993, the veteran 
submitted a notice of disagreement with the denial of service 
connection for disorders of the low back and hips.  In 
December 1993, a statement of the case was issued, and the 
veteran submitted his substantive appeal.  In January 1994, 
the veteran appeared and testified before a hearing officer 
at the RO.  In June 1996, the Board remanded this case for 
further development.  The case is now back before the Board.  


REMAND

Service connection for a bilateral hip disorder is claimed as 
secondary to a back disorder.  When the case was remanded 
previously, in June 1996, it was noted that disc disease was 
diagnosed at the Oregon City Orthopedic Clinic in 1980.  A VA 
examination of the back and hip was conducted in February 
1997 to obtain a medical opinion regarding the nature and 
etiology of the disorders.  The examiner offered an opinion, 
as requested.  However, because complete clinical records of 
back treatment were not obtained, the opinion was based on an 
incomplete record. 

Under 38 C.F.R. § 3.158(a) (1998), where evidence requested 
in connection with an original claim is not furnished within 
one year after the date of the request, the claim will be 
considered abandoned.  The veteran was not advised of this 
provision, and it may not be applied without violating due 
process.  The remand instructions stipulated, in part, that 
the veteran was to prepare a summary of treatment he received 
and the RO was to obtain complete clinical records of all 
such treatment.  This has not been done.  Records of 
continuity of back complaints, symptoms, or treatment are 
critical to the determination on the issues on appeal.  
The issue of service connection for a hip disability is 
inextricably intertwined with the claim for a back 
disability. 

Accordingly, the case is again REMANDED to the RO for the 
following:

1.  The veteran should be asked to 
provide information regarding any 
treatment he received for back and hip 
disorders from non-VA medical providers.  
Of particular import are records from the 
Oregon City Orthopedic Clinic and other 
treatment he received in June 1980 and 
the following months.  The RO should 
inform the veteran that such information 
is vital and that failure to provide it 
may result in the claim being considered 
abandoned per 38 C.F.R. § 3.158(a).  

2. The RO should then obtain complete 
clinical records of all such treatment, 
as well as any information supplied to 
Travelers Insurance at the time, then if 
further records are received, the veteran 
should be afforded a VA examination.  If 
the veteran fails to respond to the RO's 
request for information, 38 C.F.R. 
§ 3.158 should be applied.  

3.  The RO should then review the claims 
in light of the additional development.  
If they remain denied, the veteran and 
his representative should be furnished an 
appropriate supplemental statement of the 
case and given a reasonable opportunity 
to respond.

Thereafter, the case should be returned to the Board for 
further appellate review, if appropriate.  The veteran need 
take no further action until he is notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	George R. Senyk
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).


